[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S POST JUDGMENT MOTION TO MODIFY PAYMENT OF MEDICAL INSURANCE
The defendant has moved to modify paragraph 3.1 of the agreement dated October 4 which is again set forth verbatim in paragraph 1 of page 5 of the judgment file. The provision regarding medical insurance provides as follows:
  The Wife shall maintain the medical insurance coverage for the benefit of the minor children as long as it is provided through her employer at a. cost of $4.53 per week. In the event that the cost increases, the Husband will maintain the medical insurance for the benefit of CT Page 10979 the minor children.
The defendant has alleged a significant change in the financial circumstances of the plaintiff. The court does not so find. The financial circumstances of the plaintiff have been considered in the court's Memorandum of Decision dated August 10, 2001 to which reference is made.
For the reasons set forth above, the defendant's motion is denied.
EDGAR W. BASSICK, III JUDGE TRIAL REFEREE